Citation Nr: 0429519	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for degenerative 
arthritis.

3.  Entitlement to nonservice-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had service with the Philippine Commonwealth 
Army (USAFFE) from December 1941 to May 1945, and with the 
regular Philippine Army from May 1945 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Manila, the Republic of the Philippines.  In August 2002, the 
RO denied the appellant's claims of entitlement to service 
connection for asthma and degenerative arthritis.  In March 
2003, the RO denied a claim of entitlement to nonservice-
connected disability pension benefits.  

In March 2004, the appellant was afforded a hearing before C. 
W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The appellant does not have asthma that was manifested in 
or otherwise related to service.

2.  The appellant does not have arthritis that was manifested 
in service or within one year of separation from service or 
was otherwise related to his service.

3.  The appellant had service with the Philippine 
Commonwealth Army (USAFFE) from September 1942 to May 28, 
1945, and with the regular Philippine Army from May 29, 1945 
to March 1946.


CONCLUSIONS OF LAW

1.  Asthma was not incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).

2.  Degenerative arthritis was not incurred or aggravated by 
service, and arthritis may not be so presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

3.  The appellant does not have basic eligibility for 
purposes of VA nonservice-connected pension benefits.  38 
U.S.C.A. §§ 107, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 2002 decision that the evidence 
did not show that the criteria for service connection for the 
claimed conditions had been met (the application of the VCAA 
to the claim for VA nonservice-connected pension benefits is 
discussed separately, below).  The statement of the case 
contained the full text of 38 C.F.R. § 3.159.  In addition, 
in a letter, dated in February 2002, the RO notified the 
appellant of the information and evidence the RO would obtain 
and the information and evidence the appellant was 
responsible to provide.  The Board concludes that the 
discussions in the February 2002 letter, the RO's decision, 
and the statement of the case, adequately informed the 
appellant of the information and evidence needed to 
substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the February 2002 letter, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the February 2002 letter, the appellant was 
notified that VA would request all relevant evidence in the 
custody of any Federal agency, including medical records, 
employment records, or records from other Federal agencies.  
He was notified that it was still his responsibility to make 
sure that these records are received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  He 
was requested to complete authorizations (VA Form 21-4142) 
for all evidence that he desired VA to attempt to obtain.  
Additional evidence was subsequently associated with the 
claims file.  

The contents of the February 2002 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120.  Therefore, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice.

The Board also notes that the February 2002 letter was sent 
to the appellant prior to the RO's August 2002 decision that 
is the basis for this appeal.  See Pelegrini II.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  Although 
he has not been afforded VA examinations, and although 
etiological opinions have not been obtained, the Board finds 
that the evidence, discussed infra, warrants the conclusion 
that a remand for further development is not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 
38 C.F.R. § 3.159 (c)(4) (2003); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, the appellant's 
service medical records do not show treatment for the claimed 
conditions; the first competent evidence of the claimed 
conditions is dated no earlier than 1993, approximately 47 
years after separation from service; and there is no 
competent evidence showing that the either of the claimed 
conditions were caused or aggravated by his service.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the claim for nonservice-connected pension 
benefits, the issue is whether the appellant is eligible to 
receive such benefits.  The issue rests solely on the 
individual's type of service.  The RO has obtained the 
necessary evidence from the service department, and no amount 
of notice to the appellant can change his legal status.  The 
United States Court of Appeals for Veterans Claims has held 
that in cases such as this, where the law and not the 
evidence is dispositive, the VCAA is not applicable to the 
appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Mason 
v. Principi, 16 Vet. App. 129, 132 (2002) ("Thus, because the 
law as mandated by statute, and not the evidence, is 
dispositive of this claim, the VCAA is not applicable."); see 
also VAOPGCPREC 2-2004 (March 9, 2004) (holding that VCAA 
notice was not required where evidence could not establish 
entitlement to the benefit claimed).  Accordingly, the Board 
concludes that the requirements of the VCAA have been met in 
this case and no further action is required pursuant to the 
VCAA.

II. Service Connection

The appellant asserts that service connection is warranted 
for asthma and degenerative arthritis.  He asserts that he 
incurred the claimed conditions during service as a result of 
participation in combat with the Japanese.  He argues that 
during that time, he fought in wet and cold conditions, and 
that he was often without shoes.  Testimony from a friend of 
the appellant, was taken in which he stated that he also 
served in the USAFFE, although he was in a different unit 
than the appellant, and that he agrees with the appellant's 
description of the conditions under which he fought.  A 
written statement from this friend, dated in March 2002, is 
also of record, in which he asserts that the appellant has 
conditions that include arthritis due to his service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2003).

The law provides that, in the case of any appellant who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence of an injury incurred in 
service shall be accepted as sufficient proof of service 
incurrence of the injury if the evidence is consistent with 
circumstances of service and notwithstanding that there is no 
official record of service incurrence of the injury.  38 
U.S.C.A. § 1154(b).

The appellant 's service medical records do not show 
treatment or a diagnosis involving asthma or degenerative 
arthritis.  An examination report, dated in May 1945, 
indicates that there were no musculoskeletal defects, and 
that his lungs were clinically evaluated as normal.  

As for the relevant post-service medical evidence, it 
consists of private medical reports, dated in 1964, and 
between 1993 and 2002.  This evidence shows that in 1964 
(although the report is not dated, it indicates that the 
appellant was 43 years old; the appellant was born in 1921) 
he was treated for a gunshot wound to the left chest.  The 
evidence dated in 1993, and thereafter, shows that the 
appellant was treated for conditions that included 
degenerative arthritis and asthma.  

The Board finds that the claims must be denied.  The 
appellant's service medical records do not show that he was 
treated for either of the claimed conditions.   The first 
evidence of either of the claimed conditions comes no earlier 
than 1993.  This is approximately 47 years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence showing that either 
asthma, or degenerative arthritis, was caused or aggravated 
by the appellant's service.  There is no competent evidence 
to show that arthritis became manifest to a compensable 
degree within one year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  Finally, to the extent that the appellant 
argues that he incurred the claimed conditions as a result of 
participation in combat, the Board notes that the Court has 
held that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirement of a medical nexus to service.  Kessel v. West, 
13 Vet. App. 9, 16 (1999); see also Libertine v. Brown, 9 
Vet. App. 521 (1996).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims, and that 
the claims must be denied.

The Board has considered the appellant 's oral and written 
testimony, and the testimony and written statement of his 
friend, submitted in support of the arguments that the 
appellant has the claimed conditions that should be service 
connected.  These statements are not competent evidence of a 
diagnosis, or a nexus between the claimed conditions and the 
appellant's service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the appellant's 
claims must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Nonservice-connected pension

Service department records show that the appellant had 
recognized Philippine Commonwealth Army service with the 
United States Armed Forces in the Far East (USAFFE) from 
December 13, 1941 to May 28, 1945, and with the regular 
Philippine Army from May 29, 1945 to March 1, 1946.

The law authorizes payment of nonservice-connected pension to 
a veteran of war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 
(West 2002).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service as a Philippine 
Scout in the Regular Army inducted between October 6, 1945, 
and June 30, 1947, inclusive, and in the Commonwealth Army of 
the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits. 38 C.F.R. § 3.40(b), (c), and (d).  In general, 
service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, including recognized guerilla service, 
shall not be deemed to have been active military, naval, or 
air service for the purposes of awarding nonservice-connected 
pension benefits.  See 38 U.S.C.A. § 107(a); 38 C.F.R. § 
3.40.  Persons with service in the Philippine Commonwealth 
Army, USAFFE, including the recognized guerrillas, or service 
with the new Philippine Scouts under Public Law 190, 79th 
Congress shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to non-service-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(b), (c), (d).

The appellant's service does not legally qualify him for 
entitlement to VA nonservice-connected disability pension.  
In addition, the Board notes that the official documents do 
not indicate, and the appellant does not contend, that he has 
any service that would render him eligible for pension; e.g., 
service as a Regular Philippine Scout.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. § 3.8(a).  
As noted above, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, is recognized service for purposes of certain VA 
benefits, but does not establish basic eligibility for 
nonservice-connected pension benefits.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.40.  Given the foregoing, the Board must deny 
the appellant's claim of entitlement to nonservice-connected 
disability pension benefits due to the absence of legal 
merit, or the lack of entitlement under the law.  Sabonis v. 
West, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for asthma is denied.  

Service connection for degenerative arthritis is denied.  

Nonservice-connected VA pension benefits are denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



